Citation Nr: 0918643	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-39 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
resulting from asbestos exposure, claimed to be manifested by 
shortness of breath.

2.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction from July 26, 2004, to 
November 23, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
temporomandibular joint dysfunction from November 24, 2006.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service in the U.S. Navy from January 1965 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  

Relevant to the claims remaining on appeal, the RO issued a 
September 2003 rating decision that found new and material 
evidence had not been submitted to reopen a claim for service 
connection for a condition resulting from asbestos exposure.  
A May 2004 rating decision granted service connection for 
temporomandibular joint dysfunction, assigned a 10 percent 
rating.  The Veteran submitted an August 2004 "Notice of 
Disagreement" to multiple prior denials, to include the 
denial of the application to reopen the claim for service 
connection for asbestos exposure and the disability rating 
assigned to the temporomandibular joint dysfunction.  See 
38 C.F.R. § 20.201.

In a September 2004 letter sent to the Veteran, the RO 
memorialized a conversation with the Veteran regarding his 
claims.  The letter stated that the Veteran had indicated 
that he no longer wished to pursue his appeal of the claims 
to which he filed a notice of disagreement, but rather that 
the Veteran would file a claim for increase and would submit 
additional evidence to support the claims for service 
connection.  Based on this correspondence, and the subsequent 
procedural history discussed below, the Board finds that the 
Veteran made an effective withdrawal of his August 2004 
notice of disagreement, as he subsequently made clear the 
issues which he had a continued desire to appeal by filing 
another notice of disagreement.  Additionally, a letter sent 
to the Veteran in September 2004 letter provided notice that 
the RO acted upon the indication that he no longer wished to 
appeal at that time.  See 38 C.F.R. § 20.204.

The Veteran filed a new claim in July 2004.  The RO 
interpreted this claim to include an application to reopen 
the claim for asbestos exposure and the disability rating 
assigned to the temporomandibular joint dysfunction.  That 
is, this claim included a claim for an increased rating based 
on the contention that the disability had become worse.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In October 
2004, the RO issued the rating decision noted above to be on 
appeal.  

In the October 2004 rating decision, the RO also granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The Veteran filed a July 2005 notice 
of disagreement to the claims on appeal (listed on the title 
page above), as well as the denial of the application to 
reopen a claim for service connection for otitis media of the 
right ear, and claims for service connection for 
rhinitis/sinusitis, erectile dysfunction, and diabetes.  The 
RO issued a September 2005 statement of the case (mailed in 
October 2005) regarding these issues, except for 
rhinitis/sinusitis.  In December 2005, the Veteran submitted 
a substantive appeal (VA Form 9) regarding all issues listed 
in the statement of the case.  

The RO, in a January 2006 decision, granted service 
connection for sinusitis and rhinitis.  In addition, in an 
August 2007 rating decision, the RO granted service 
connection for three claims for which the Veteran had 
previously perfected appeals: otitis media of the right ear, 
erectile dysfunction, and diabetes.  As the Veteran has not 
appealed any of the ratings or effective dates assigned for 
these five disabilities, this represents a complete grant of 
the Veteran's appeal in regard to these five claims.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, the 
only claims remaining in appellate status are those listed 
above on the title page.

The Board notes that the RO, in the January 2006 decision, on 
its own accord (sua sponte) found that a clear and 
unmistakable error had been made regarding the date of 
service connection for the temporomandibular joint 
dysfunction, and assigned an earlier effective date for the 
assignment of the 10 percent rating (May 13, 2002).

In a December 2006 supplemental statement of the case, the RO 
increased the rating for the temporomandibular joint 
dysfunction from 10 to 30 percent, effective as of November 
24, 2006.  This resulted in the staged rating for this issue.  
As the Veteran has not been granted the maximum benefit 
allowed, the Veteran is presumed to be seeking a higher 
rating and the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Further regarding the December 2005 VA Form 9, it appears 
that such document was filed shortly after the 60 day time 
limit for filing the substantive appeal had expired.  See 
38 C.F.R. § 20.302.  The RO has not indicated that the 
substantive appeal was not timely, and has issued 
supplemental statements of the case in December 2006 and 
March 2007.  In these circumstances, the Board finds that 
these two issues are appropriately in appellate status.  
Indeed, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that failure to file a substantive appeal within the 
allotted time period does not automatically deprive the Board 
of jurisdiction to review a case. See Beryl v. Brown, 9 Vet. 
App. 24 (1996); Rowell v. Principi, 4 Vet. App. 9 (1993).

Lastly, in the December 2005 substantive appeal, the Veteran 
indicated that he wanted a Board hearing.  A July 2006 report 
of contact indicates that the Veteran had requested a local 
hearing and would later decide if he wanted to pursue a 
request for a Travel Board hearing. The Veteran testified 
before a Decision Review Officer (DRO)later in July 2006, and 
a copy of the transcript of this hearing has been associated 
with the claims file.  In an October 2006 report of contact, 
the Veteran was reported to have indicated that he requested 
his appeal be sent to the Board, and it was documented that 
he had a local hearing in lieu of the Board hearing 
previously requested.  In light of these reports of contact 
and as the Veteran has not indicated a desire for a hearing 
since the time of the July 2006 DRO hearing, it is determined 
that there is no outstanding request for a Board hearing.  
See 38 C.F.R. § 20.704.

The Board is cognizant that additional treatment records have 
been associated with the claims file subsequent to the last 
issued supplemental statement of the case, which was dated in 
March 2007.  Regarding the temporomandibular joint 
dysfunction claim adjudicated upon the merits in this 
decision, these additional records only note the presence of 
disability and do not provide specifics regarding the 
limitations caused by the disability.  In these 
circumstances, and in light of the instant decision granting 
the maximum schedular rating, the Board finds that a remand 
to allow the agency of original jurisdiction (AOJ), the RO in 
this case, to have initial review of this evidence is 
unnecessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.  Thus, 
there is no prejudice in adjudicating that issue at present 
time.

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
condition resulting from asbestos exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits in this decision has been obtained; the 
Veteran has been provided notice of the evidence necessary to 
substantiate his claim and has been notified of what evidence 
he should provide and what evidence VA would obtain; there is 
no indication that the Veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  Throughout the entire rating period on appeal, when 
taking into consideration the Veteran's credible and 
competent complaints of pain, the evidence is at least is 
relative equipoise regarding whether the inter-incisal range 
is between 0 to 10 mm.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria 
for a rating of 40 percent for temporomandibular joint 
dysfunction have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.150, Diagnostic Code 9905 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a recent decision regarding notification 
requirements in an increased rating claim.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the July 2004 claim, the Veteran was issued VCAA 
notification letters in July 2004 and in October 2008.  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The October 2008 VCAA notification letter 
substantially satisfied the notification requirements in an 
increased rating claim, as set forth in Vazquez-Flores.  This 
notification letter provided a copy of the diagnostic code 
under which the disability is current rated, Diagnostic Code 
9905, located in 38 C.F.R. § 4.150.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, while the July 2004 letter was 
timely, the October 2008 letter was issued after the rating 
decision on appeal and the most recent supplemental statement 
of the case, issued in March 2007.  The October 2008 notice, 
therefore, was not timely and such timing defect has not been 
cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III).  However, the Veteran has not 
indicated any prejudice caused by this timely deficiency.  
See Shinseki v. Sanders, 556 U.S. __ (2009).  Moreover, even 
prior to the October 2008 letter, the Veteran had received 
information regarding the diagnostic criteria involved in 
rating his temporomandibular joint dysfunction in the 
statement of the case and supplemental statement of the case 
from which a reasonable person would understand what types of 
evidence to submit.  Moreover, from his hearing testimony 
before a Decision Review Officer in July 2006, it is clear 
the Veteran had actual knowledge of the need to describe how 
disability affected him in his daily life.  Further, the 
instant decision grants the maximum schedular rating for this 
disability under Diagnostic Code 9905.  In these 
circumstances, the Board can find no prejudice in 
adjudicating the claim on the merits without remanding the 
claim for issuance of an additional supplemental statement of 
the case.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains the report 
from a November 2006 VA examination.  As discussed below, the 
Board resolves all reasonable doubt in favor of the Veteran 
and considers the complaints of pain, combined with the 
limited motion detailed in this report, to warrant the 
highest schedular rating.  Therefore, the Board finds that 
this VA examination is adequate for rating purposes.  Thus, 
there is no duty to provide another examination.  38 C.F.R. 
§§ 3.326, 3.327. 

The Board is cognizant that the Veteran has filed a claim for 
Social Security Administration (SSA) benefits, as he noted in 
a June 2007 letter.  He did not indicate whether the claim 
was based on disability, although the Veteran was not yet 62 
years old.  In the remand below, the Board directs that any 
relevant records be obtained.  Regarding the increased rating 
claim, the Board notes that the Veteran has not asserted that 
any SSA disability benefit that he is claiming is based on 
the temporomandibular joint dysfunction.  Further, as the 
highest schedular rating is granted by this instant decision 
and the Veteran has not made any indication that this 
disability causes marked interference with employment or has 
caused any hospitalization, and cognizant that the Veteran 
has been in receipt of a TDIU since the increased rating 
claim, the Board finds there is no duty to obtain any 
possibly existent SSA records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 
110 (2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

As detailed in the Introduction, the Veteran effectively 
withdrew his notice of disagreement to the rating decision 
that granted service connection for temporomandibular joint 
dysfunction.  Thus, his claim for increase (although filed 
within a year of this rating decision) was correctly 
interpreted by the RO to be a claim that the disability has 
worsened since service connection.  Thus, in July 2004, the 
Veteran filed a claim for increase.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

The Veteran's disability has been rated pursuant to 
Diagnostic Code 9905, which pertains to limited motion of 
temporomandibular articulation.  Under Diagnostic Code 9905, 
when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating; an inter-incisal range of 
11 to 20 mm warrants a 30 percent rating; and an inter-
incisal range of zero to 10 mm warrants a 40 percent 
evaluation.  Ratings for limited inter-incisal movement may 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905.

Factual Background

The Veteran asserts that this disability warrants a higher 
rating.  He specifically has indicated that he can barely fit 
a finger in his mouth and has indicated, in essence, that the 
pain caused additional limitation of motion.  In the July 
2006 DRO hearing, the Veteran testified that in a previous 
examination he had opened his mouth as wide as he could, 
despite the pain.  He indicated that his mouth locked when he 
did this, and that the jaw had to be massaged by the examiner 
in order to be put back in place.  He indicated that he could 
only really open his mouth 5 or 10 millimeters.  

Since the July 2004 claim for increase rating, the Veteran 
underwent a VA examination in November 2006 VA.  The examiner 
reported the Veteran had difficulty opening his mouth since 
1966.  The examiner documented that the Veteran was asked to 
wear a dental appliance for this disability.  There was no 
history of hospitalization or surgery.  The Veteran had 
difficulty chewing all foods, at all times.  The examiner 
documented that the Veteran had severe pain that was constant 
or nearly constant, with a history of difficulty opening the 
mouth.  Physical examination revealed 15-20 mm "intercisal" 
range of motion, and that there was 10-15 degrees right 
lateral excursion and 5 to 10 mm degrees of left lateral 
excursion.  In this regard, the examiner further explained 
that the Veteran could open to a maximum of 15 mm 
interincisal range, but with pain on the left side of the 
jaw.  There was no speech difficulty.  The examiner 
documented that the Veteran was retired due to age or 
duration of work.

Analysis

There is only one VA examination that evaluates the 
disability since the July 2004 claim.  In the November 2006 
VA examination, the examiner indicates that the Veteran had 
severe pain and had reduced range of motion.  The examiner 
reported that the range of motion was from 15 to 20 mm.  This 
would warrant a 30 percent rating under the schedule.  
Cognizant, however, that the examiner did not specifically 
indicate the effect of pain on this range of motion, the 
Board finds that, when taking into account the Veteran's 
credible reports of severe pain, the disability picture more 
nearly approximates the 40 percent rating.  This rating 
contemplates range of motion from 0 to 10 mm.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board finds that the disability 
warrants the highest schedular evaluation throughout the 
rating period on appeal, as the November 2006 VA examination 
is the only medical evidence that evaluates the disability 
since the July 2004 claim.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that this disability represents "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not asserted that this 
disability causes difficulty working and the Veteran has been 
assigned a TDIU since the date of claim for increase.  See 
38 C.F.R. § 4.16.  The evidence indicates that the Veteran 
has not been hospitalized for this disability.  Thus, there 
has been no showing by the Veteran that this disability alone 
cause marked interference with employment or necessitate 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for consideration of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

From July 26, 2004, a 40 percent rating for temporomandibular 
joint dysfunction is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

Regarding the application to reopen a claim for service 
connection for a condition resulting from asbestos exposure, 
claimed to be manifested by shortness of breath, the Board 
finds that additional development is required prior to 
adjudication upon the merits.  See 38 C.F.R. § 19.9.  
Preliminary, the Board notes that the last issued 
supplemental statement of the case was issued in March 2007.  
Since that time, additional medical evidence has been 
associated with the claims file that document in-service 
asbestos exposure.  Although this evidence is essentially 
cumulative of evidence previously of record, this evidence 
should be evaluated upon remand.  See 38 C.F.R. §§ 19.31, 
19.37.

The Board further notes that although the Veteran has been 
issued VCAA notification letters during the pendency of this 
appeal, the Veteran has not been issued a notification 
regarding this claim since the July 2004 claim that provides 
the applicable definitions of new and material and the 
specific evidence needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); 38 C.F.R. § 3.156.  
Although cognizant that the evidence continues to show no 
asbestos related diagnosis, the Board cannot find that it was 
not prejudicial that the Veteran was not provided an accurate 
notification letter regarding the evidence needed to reopen 
this claim.  

In this regard, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Therefore, when providing the notice required 
by the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.

For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In addition, as noted above, there is some indication that 
the Veteran has applied for SSA benefits.  Upon remand, the 
RO should clarify if the Veteran has applied for SSA 
disability benefits.  All relevant existent records should be 
obtained for inclusion in the claims file.  See 38 C.F.R. 
§ 3.159: Tetro, supra.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim remaining 
on appeal should be obtained and made part of the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2008).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This notification letter should inform 
the Veteran that in order to reopen his 
claim he must submit new and material 
evidence; the Veteran should also be 
provided with the definition of new and 
material evidence under 38 C.F.R. 
§ 3.156(a) for appeals filed after 
August 29, 2001.  To ensure compliance 
with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this 
notification letter should contain an 
affirmative statement that new and 
material evidence would include evidence 
indicating that the Veteran has an 
asbestos related lung disability.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim remaining on appeal 
should be obtained and made part of the 
claims file.

3.  If the Veteran has applied for SSA 
disability benefits, contact SSA and 
obtain a copy of any decision(s) 
regarding the Veteran's claim for 
disability benefits, as well as any 
medical records in its possession.

4.  Thereafter, the Veteran's claim 
remaining on appeal must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


